Citation Nr: 0840967	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  99-00 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected intervertebral disc syndrome of the 
lumbar spine (low back disability).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the RO.  

In a March 2006 decision, the Board increased the initial 
evaluation for the service-connected intervertebral disc 
syndrome of the lumbar spine from 20 to 40 percent.  The 
veteran appealed this decision, insofar as an even higher 
evaluation had not been assigned, to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2007, the veteran's attorney and VA entered into a 
Joint Motion for remand.  This Motion was granted in a May 
2007 Court Order, and the case was returned to the Board.  

In July 2007, this matter was remanded by the Board to the RO 
for additional development and adjudication.  

In March 2008, the Board denied the veteran's claim on a 
schedular basis and remanded the issue of an increased rating 
on an extraschedular basis for additional development.  

The veteran appealed the Board's March 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2008 Order, the Court granted the parties' 
Joint Motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the 
motion.  

As the Court lacks jurisdiction over issues remanded by the 
Board, Breeden v. Principi, 17 Vet. App. 475, 478 (2004), the 
issue of a higher evaluation on an extraschedular basis was 
not addressed by the Court and remains on remand to the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In an October 2008 Order, the Court granted a Joint Motion 
in which the parties agreed that the veteran's case should 
be remanded.  In the Joint Motion, the parties agreed that 
the Board erred by not addressing whether the October 2007 
VA examination was adequate for rating purposes when the 
examiner did not directly address whether the veteran had 
persistent symptoms compatible with sciatic neuropathy.  

The parties noted that, although the VA examiner found that 
the veteran's sciatic nerves were tender to palpation at the 
mid buttocks area, bilaterally, he did not indicate whether 
this finding was consistent with persistent symptoms 
compatible with sciatic neuropathy, nor did he reconcile 
this finding with his conclusion that there was no evidence 
of radiculopathy.  The parties also noted that the rating 
criteria under Diagnostic Code 5293 requires only 
demonstrable muscle spasms and makes no mention of whether 
such spasms are or are not significant.  

Based on the foregoing, and consistent with the Court's 
October 2008 Order, the Board finds that this matter must be 
remanded, and that the upon remand, the RO should arrange 
for the veteran's claims file be reviewed by the physician 
who prepared the October 2007 examination report (or a 
suitable substitute if this physician is unavailable), for 
the purpose of preparing an addendum that addresses whether 
the previous October 2007 examination revealed that the 
veteran had persistent symptoms compatible with sciatic 
neuropathy.  

The examiner should also indicate whether his finding that 
the veteran's sciatic nerves were tender to palpation at the 
mid buttocks area, bilaterally, is a finding consistent with 
persistent symptoms compatible with sciatic neuropathy.  

Finally, the examiner should reconcile this finding with his 
conclusion that there was no evidence of radiculopathy.  
Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), such an opinion is necessary to adjudicate this 
claim.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  

Prior to affording the veteran with a VA examination in 
connection with his claim, the veteran should also be 
afforded an opportunity to submit any additional medical 
records relevant to his claim.  

This should include treatment records from the Gainesville VA 
Medical Center dated since September 2007.  In this respect, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
these outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 
38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those whose records 
are already associated with the claims 
folder, that have treated him since 
service for his back disability.  This 
should specifically include medical 
treatment records from the Gainesville VA 
Medical Center dated since September 
2007.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After all available records have been 
associated with the claims file, the RO 
should arrange for the veteran's claims 
file to be reviewed by the physician who 
prepared the October 2007 VA examination 
report (or a suitable substitute if that 
physician is unavailable), for the 
purpose of preparing an addendum that 
addresses whether the previous October 
2007 examination revealed that the 
veteran had persistent symptoms 
compatible with sciatic neuropathy.  

The examiner should also indicate whether 
his finding that the veteran's sciatic 
nerves were tender to palpation at the 
mid buttocks area, bilaterally, is a 
finding consistent with persistent 
symptoms compatible with sciatic 
neuropathy.  Finally, the examiner should 
reconcile this finding with his 
conclusion that there was no evidence of 
radiculopathy.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
physician's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

3.  After completion of the foregoing, 
the RO should again review the claim in 
light of all the evidence of record.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




